On the first hearing of this case I expressed the opinion that the title of Act No. 198 of 1918 was sufficient to embrace the object, to grant the right to mortgage "buildings on leased ground", and thus to treat them as movable property. My impression was that the including of "buildings on leased ground" in the enumeration of the things that might be subjected to a chattel mortgage, in the body of the statute, was the same as to say that henceforth "buildings on leased ground" shall be classified as movable property. But on the application for a rehearing I became convinced that, by the including of "buildings on leased ground" in the body of this statute, in the enumeration of the things that may be subjected to a chattel mortgage, the body of the act is made broader than its title, which provides only for the mortgaging of movable property. The classification of "buildings on leased ground", as immovable by nature, is so well established by the provisions of the Civil Code and the decisions on the subject that it would require an express declaration by statute to change the classification. I concur in the opinion, therefore, that this statute is violative of section 16 of Article III of the Constitution, in so far as it provides for giving a chattel mortgage on "buildings on leased ground." *Page 480